Citation Nr: 1823553	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to May 9, 2000, for the grant of service connection for Meniere's disease.  

2.  Entitlement to an effective date prior to January 3, 2008, for the grant of service connection for a back disorder, characterized as degenerative disc disease of the lumbar spine.  

3.  Entitlement to an effective date prior to October 27, 1998, for the grant of service connection for a neck and shoulder disorder, characterized as cervical and trapezius muscle strains.  

4.  Entitlement to an initial rating in excess of 20 percent for a back disorder, characterized as degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent for a neck and shoulder disorder, characterized as cervical and trapezius muscle strains prior to January 10, 2005, and in excess of 10 percent as of January 3, 2008.

6.  Entitlement to an initial rating in excess of 60 percent for Meniere's disease prior to January 10, 2005, and in excess of 60 percent as of January 3, 2008.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972, October 1988, and from January 2005 to January 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that the Veteran returned to active duty from January 10, 2005 to January 2, 2008.  As such, this period is no longer under consideration for the purpose of assigning an increase rating for the disabilities on appeal.  See 38 U.S.C. § 5304(c).

The issue of entitlement to service connection for a neck and shoulder disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  On May 9, 2000, the RO received the Veteran's claim seeking entitlement to service connection for Meniere's disease, and there are no communications prior to this date reflecting the intent to file a claim.

2.  On January 3, 2008, the RO received the Veteran's claim seeking entitlement to service connection for a back disorder, characterized as degenerative disc disease of the lumbar spine, and there are no communications prior to this date reflecting the intent to file a claim.

3.  On October 27, 1998, the RO received the Veteran's claim seeking entitlement to service connection for a neck and shoulder disorder, characterized as cervical and trapezius muscle strains, and there are no communications prior to this date reflecting the intent to file a claim.

4.  Throughout the period on appeal, the Veteran's lumbar spine disorder has been characterized by pain and limitation of motion with forward flexion of the thoracolumbar spine less than 60 degrees but greater than 30 degrees; favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.  

5.  Throughout the period on appeal, the Veteran's Meniere's disease has not been characterized by attacks of vertigo and cerebellar gait occurring more than once weekly.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to May 9, 2000, for the grant of service connection for Meniere's disease have not been met.  38 U.S.C. §§ 1502, 1521, 5103, 5103A, 5110(a) (2012); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2017).

2.  The criteria for the assignment of an effective date prior to January 3, 2008, for the grant of service connection for a back disorder, characterized as degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C. §§ 1502, 1521, 5103, 5103A, 5110(a) (2012); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2017).

3.  The criteria for the assignment of an effective date prior to October 27, 1998, for the grant of service connection for a neck and shoulder disorder, characterized as cervical and trapezius muscle strains, have not been met.  38 U.S.C. §§ 1502, 1521, 5103, 5103A, 5110(a) (2012); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2017).

4.  The criteria for an initial rating in excess of 20 percent for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2017).

5.  The criteria for an initial rating in excess of 60 percent for Meniere's disease prior to January 10, 2005, and in excess of 60 percent as of January 3, 2008 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 6205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran asserts that he is entitled to an earlier effective date for service connection of his Meniere's disease, back, and neck/shoulder disorders.

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b) (2017).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2017); Norris v. West, 12 Vet. App. 413, 421 (1999).

In this case, the Veteran was granted entitlement to service connection for the disorders on appeal in an April 2012 rating decision, with an originally assigned effective dates of October 27, 1998 (neck/shoulder disorder), May 9, 2000 (Meniere's disease), and January 3, 2008 (back disorder).  

After a review of the claims file, the Board finds that the date of the Veteran's first formal claim for a neck/shoulder disorder is October 27, 1998.  Specifically, the Board notes that this claim was originally denied in a February 1973 decision that is final as the Veteran did not disagree with the decision or file new and material evidence within one year of the decision.  Further, the Veteran submitted a statement on October 27, 1998 indicating a desire to reopen his previously adjudicated claim.  As VA has not received any correspondences prior to that date indicating his intention to reopen his claim and/or file a new claim for a neck/shoulder disorder, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection.

Next, the Veteran's first formal claim for Meniere's disease was May 9, 2000.  
Notably, the evidence does not indicate that he has ever filed a claim prior to this date, nor has he asserted that he has submitted such a claim before this date.  Therefore, the Board finds that, for effective date purposes, this is the date of receipt for the Veteran's claim of entitlement to service connection for Meniere's disease.

With respect to a back disorder, the evidence indicates that the Veteran intended to file a claim during active duty service in May 2007.  Thus, as his back disorder claim was received during active duty, service-connection starts immediately after separation from service, and is effective January 3, 2008.  See 38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b) (2017).  Additionally, the Board notes that while the evidence, including an October 27, 1998 statement, discusses an injury to the Veteran's back/neck area, the Board finds that these statements are related to the Veteran's service connection claim for a neck/shoulder disorder (as previously discussed).  Of note, the Veteran stated in his October 27, 1998 correspondence that his initial in 1972 claim was "in regards to my back injury is in the region of the neck/shoulder."  Moreover, in an August 1999 correspondence, the Veteran specifically stated that the aforementioned claim was related to his injury to his neck/shoulder.  Therefore, the Board determines that the Veteran's back claim is effective January 3, 2008.  

The date of receipt of the claims having been established, the Board has also reviewed whether there is any evidence of the intent to file a claim for benefits prior to the aforementioned dates.  In this regard, as discussed, a review of the record fails to show that the RO received claim or informal written communication indicative of the Veteran's desire to seek service connection for his disorders.  Therefore, the Board concludes that earlier effective dates for the Veteran's service-connected disorders are not warranted.

Increased Ratings

The Veteran is seeking increased ratings for his service-connected back disorder and Meniere's disease.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Back Disorder

The Veteran has been in receipt of a 20 percent rating for his back disorder under 38 C.F.R. § 4.71a, DC 5243.  A rating in excess of 20 percent is warranted for a lumbar spine disability when the evidence shows:
* Forward flexion of the thoracolumbar spine to 30 degrees or less (40 percent); 
* Favorable ankylosis of the entire thoracolumbar spine (40 percent); or,
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at 4 weeks but less than 6 weeks during the past 12 months (40 percent).
38 C.F.R. § 4.71a, DC 5243 (2017).

Based on the evidence of record, a rating in excess of 20 percent is not warranted for the entire period on appeal.  Specifically, at a September 2009 VA examination, the Veteran reported worsening back pain that interferes with his activities of daily living.  On examination, the examiner reported that the Veteran's forward flexion was 95 degrees with "mild" pain throughout motion.  There was no evidence of additional loss of motion or functioning after flare-ups, or repetitive testing.  Ankylosis and incapacitating episodes of IVDS were not observed.

In a May 2016 VA examination, the Veteran reported low back pain that "is somewhat better" since his last 2009 VA examination.  He indicated that he can do ballroom dancing, martial arts, work as a blacksmith, and lift 80-100 lbs.  The Veteran's range of motion was 90 degrees of flexion in his back that was limited to 75 degrees during flare-ups.  There was no evidence of functional loss due to pain, ankylosis, or incapacitating episodes of IVDS. 

Additionally, there was no evidence in the Veteran's treatment records to support a rating in excess of 20 percent based upon limitation of motion or incapacitating episodes of IVDS.  Therefore, a rating in excess of 20 percent is not for application.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's back due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to fatigue, pain, and weakness.  Specifically, that his pain limits activities such has his ability to bend, rappel, lift objects over 80-100 lbs., and wear a back-pack.  Moreover, he has indicated that his pain and flare-ups cause additional functional loss.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Here, the September 2009 VA and May 2016 VA examiners did not find any additional loss of motion or functioning after flare-ups, repetitive testing, or weight bearing that would warrant a higher rating.  

Next, when evaluating the extent of the Veteran's lumbar spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  In this case, the medical evidence does not reveal evidence of any neurological abnormalities or associated neurological impairments related to his lumbar spine disability during the period on appeal.  Specifically, the Veteran's September 2009 and May 2016 VA examinations did not indicate any neurological impairments, including radiculopathy and bladder impairment, related to his service-connected lumbar spine disability that would warrant a separate rating, nor has the Veteran asserted otherwise.  

Meniere's Disease

The Veteran is in receipt of a 60 percent disability rating throughout the period on appeal for his Meniere's disease under 38 C.F.R. § 4.87, DC 6205 (2017).  A 100 percent rating is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

As an initial matter, although DC 6205 incorporates symptoms related to sensorineural hearing loss and tinnitus, the Board notes that the Veteran is not service connected for hearing loss and already receives a separate disability rating for tinnitus.  With respect to tinnitus, he has not asserted that his rating is incorrect.  Therefore, as those symptoms are already addressed under separate diagnostic codes, they are not for consideration.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

After reviewing the evidence, the Board determines that an initial rating in excess of 60 percent is not warranted for any period on appeal.  Specifically, at VA examinations in May 2001 and April 2002, the Veteran reported "balance problems" that have caused numerous falls.  Further, he stated that he experiences 2-3 episodes of vertigo a month.   

At his most recent September 2009 VA examination, the Veteran stated that he experiences "weekly" vertigo attacks which last "minutes."  On examination, the examiner determined that the Veteran has "days of dysequilibrium" and between "one to three" episodes of vertigo a month that lasts "3-5 minutes."

Further, the Veteran's treatment records do not support a higher rating based upon more frequent attacks of vertigo at any point during the time on appeal.  Specifically, the Veteran's April and October 2001 treatment records report episodes of vertigo that occur "2-3" times per month.  

Although the Veteran contends in his July 2014 substantive appeal and December 2014 correspondence that his vertigo occurs "more than weekly," the Board finds the Veteran's statements regarding frequency to be less probative as he specifically indicated that his vertigo attacks occur less than once a week in his April 2001 treatment evaluation, and May 2001, April 2002, and September 2009 VA examinations.  Moreover, the findings of the VA examiners warrant greater probative weight because they lack any pecuniary interest in the outcome.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that his service-connected disorders are worse than the ratings he currently receives, including that his back disorder and Meniere's disease causes impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disorder and Meniere's disease have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, including back pain and vertigo attacks that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the medical records, including a May 2016 VA examination, report that the Veteran is still able to lift between 80-100 lbs., as well as perform ballroom dancing and martial arts.  The records also indicate that he retired from social work due to his age, and that he works as a martial arts teacher and black smith.  Moreover, the Veteran does not allege that he has been unable to work as a result of his service-connected disabilities during the period on appeal.  Therefore, the Board finds that the question of entitlement to TDIU has not been raised by the record.  See Rice, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations, including per the Veteran's July 2014 request.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date prior to January 3, 2008, for the grant of service connection for a back disorder, characterized as degenerative disc disease of the lumbar spine, is denied.

An effective date prior to October 27, 1998, for the grant of service connection for a neck and shoulder disorder, characterized as cervical and trapezius muscle strains, is denied.

An effective date prior to prior to May 9, 2000, for the grant of service connection for Meniere's disease, is denied.

An initial rating in excess of 20 percent for a lumbar spine disorder is denied.

An initial rating in excess of 60 percent for Meniere's disease prior to January 10, 2005, and in excess of 60 percent as of January 3, 2008, is denied.


REMAND

In an August 2017 correspondence, the Veteran asserted that he is entitled to a separate rating for his shoulder symptoms that are part and parcel to his service-connected neck/shoulder muscle disorder.  Moreover, the Veteran also asserts that he is entitled to an extraschedular neck/shoulder rating for shoulder symptoms that are similar to radiculopathy.  

The Board notes that in an increased rating claim, it must consider whether any other diagnostic codes, to include separate ratings, would be appropriate to evaluate symptoms of the Veteran's disorder that are not already evaluated by another diagnostic code.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In this case, along with his assertions, the Veteran is service connected for a neck and shoulder disorder that causes symptoms to his neck and shoulder in which separate ratings may be assigned.  Of note, the Veteran's shoulder symptoms have not been previously evaluated by a VA examiner.  As a result, a new VA examination is necessary to determine the etiology and severity of the Veteran's neck and shoulder symptoms.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in White City, Oregon since January 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his neck and shoulder disorder.  The examiner must specifically identify all the symptoms that are caused by his neck/shoulder disorder.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The back and left knee should be tested in both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's increased evaluation of his neck and shoulder disorder, to include whether or not separate ratings or an extraschedular rating are warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


